Citation Nr: 0740413	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04 37 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Parkinson's disease to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In June 2005, the appellant appeared before the undersigned 
Veterans Law Judge sitting in Detroit, Michigan and delivered 
sworn testimony.  At that time, the appellant also submitted 
evidence with a signed waiver of consideration by the agency 
of original jurisdiction in favor of the Board.  In August 
2005, the Board received additional evidence accompanied by a 
signed waiver of consideration by the agency of original 
jurisdiction.  38 C.F.R. § 20.1304(c) (2007).  

It appears from a reading of the transcript of the June 2005 
Travel Board hearing that the appellant seeks to amend his 
claim of entitlement to service connection for Parkinson's 
disease, to include as due to herbicide exposure.  
(Transcript at pages 8, 21-22.)  This alleged basis is 
inextricably intertwined with the issue on appeal, as noted 
on the title page of this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was most recently before the Board in January 
2006, when it was remanded for further development of the 
evidence.  The record does not reflect that all of the 
requested actions have been completed.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

VCAA notice

As noted in the January 2006 remand, the appellant has 
amended his claim of entitlement to service connection for 
Parkinson's disease, to include as due to herbicide exposure.  
As the appellant has not been provided with notification as 
to the development of Agent Orange/ dioxin exposure claims, 
the appellant must be given proper VCAA notice.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  Additionally, On March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs 
(VA) is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Due Process

In March 2006, additional service medical records, to include 
the veteran's separation examination, were received into the 
record.  Additional evidence was also received in December 
2007 from the veteran's representative without waiver of RO 
consideration of the additional evidence.  The record does 
not reflect that the RO has considered the issue on appeal 
with consideration of this additional evidence.

Duty to Assist

In June 2005, the appellant testified that he has been in 
receipt of Social Security disability benefits since about 
1995.  (Transcript at page 13.)  A letter from the veteran to 
his neurologist indicates that the Social Security disability 
benefits were approved in 1993.  The medical evidence used to 
adjudicate that decision may be material to this claim.  As 
such, the Social Security disability decision and associated 
records must be secured.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2005).  

The Board observes that the earliest post service medical 
record is dated in May 1976.  It shows treatment for anxiety.  
The Board also observes that subsequent records appear to 
describe complaints that may mimic nervousness.  
Specifically, a private medical report shows complaints of 
shaking and tremulousness as if nervous or cold in 1981.  Dr. 
R.D. documented symptoms of weakness and tremor in the right 
arm in 1984.  He was referred for a consult with Dr. W.W. in 
April 1984.  Letters from Dr. W.W., a private neurologist, 
dated in May 2004 and May 2005 show: (1) that although "we" 
recognize that Guam does have a higher incidence of 
Parkinson's disease, there has been no evidence to associate 
a specific etiology or cause; (2) "unfortunately, our center 
is not in a position to comment about medical legal 
matters".  Moreover, the appellant reported in July 2005 
that Dr. N. refused to give an opinion as to whether there 
was a link between his Parkinson's disease and his active 
military service in Guam.  The appellant also reported that 
other medical evidence from Dr. A. and Dr. D. were destroyed.  
While additional evidence received by the Board in August 
2005 does not establish the required link to service, it does 
warrant further development as to the onset and etiology of 
the disability at issue.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  

As the record does not contain a medical nexus opinion, a VA 
examination is warranted to establish the nature and etiology 
of any neurologic condition to include Parkinson's disease.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4), 19.9 (2007).  

In view of the foregoing, the case is hereby Remanded for the 
following action:

1.  Issue VCAA notice with regard to the 
claim for service connection for 
Parkinson's disease, to include on the 
basis of as due to herbicide exposure.  
Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) are fully complied with 
and satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and any other 
applicable legal precedent.  The appellant 
should be informed that statements from 
fellow servicemen or others that witnessed 
symptomatology during and or shortly after 
service may be submitted to support the 
claim.  See also 38 C.F.R. §§ 3.159, 
3.309(a) and (e) (2005).  

Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claim for service 
connection for a left shoulder disability, 
to include as due to herbicide exposure, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by VA.  
The veteran should also be advised to send 
any evidence in his possession pertinent 
to the appeal to the VA.  Additionally, 
the veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Contact the veteran and request the 
complete names, addresses, and the dates 
of treatment, for: Dr. Long, Dr. Gerard, 
the Hauenstein Parkinson Center, and the 
Scott & White Clinic in Texas.  Also 
request that the appellant provide the 
names, addresses, and dates of employment 
for his first post-service employers 
(i.e., the health spa and Oklahoma Parks 
and Recreation) to obtain any employment 
physical examinations.  With signed 
authorizations, the RO should attempt to 
secure these records.  Any negative 
responses must be documented in the 
record.  

3.  Obtain from the Social Security 
Administration all records pertinent to 
the appellant's award of Social Security 
Administration disability benefits, in 
approximately 1995, to include the 
decision and medical records that were 
considered in reaching the decision.  

4.  Associate all VA treatment records 
with the C-file to include those from the 
Carl Vinson VA Medical Center in Dublin, 
Georgia, if not already of record.  

5.  Then, schedule the appellant for a VA 
examination by a neurologist to determine 
the nature, etiology and extent of any 
neurological disorder present, to include 
Parkinson's disease.  If necessary, the 
appellant may be scheduled for an Agent 
Orange examination to further distinguish 
clinical findings.  All necessary tests 
must be completed.  A copy of the REMAND 
and the C-file plus any new evidence must 
be made available to the examiner.  

After a review of all the evidence 
associated with the C-file, the 
examiner(s) must comment on whether it is 
at least as likely as not that the 
neurological disorder diagnosed as 
Parkinson's disease is etiologically 
related to the appellant's active 
military service in Guam, to include any 
herbicide exposure.  

The bases for all opinions must be 
supported by evidence in the record and 
scientific principles.  If a professional 
medical opinion can not be given, the 
examiner(s) should so state his/ her 
reasons.  The examiner(s) must note in 
the opinion that the C-file was reviewed.  

6.  Thereafter, review all the 
development actions to ensure their 
completion to the extent possible.  If 
any development is incomplete to include 
insufficient medical opinions, the RO 
must take the appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

7.  Then, readjudicate the claim of 
entitlement to service connection for 
Parkinson's disease, to include as due to 
herbicide exposure.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



